   Case: 1:20-cv-04196 Document #: 41 Filed: 09/21/20 Page 1 of 3 PageID #:2362




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

  WHAM-O HOLDING, LTD. and
  INTERSPORT CORP. d/b/a WHAM-O,
                                                     Civil Action No.: 1:20-cv-04196
         Plaintiffs,
                                                     Judge Matthew F. Kennelly
  v.
                                                     Magistrate Judge Maria Valdez
  THE PARTNERSHIPS AND UNINCORPORATED
  ASSOCIATIONS IDENTIFIED ON SCHEDULE
  “A”,

         Defendants.

                                  NOTICE OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

               NO.                                    DEFENDANT
               152                                    Nashion Direct
               107                                       KREZON
                 6                                      Aixy Direct
               222                                       UniSweet
                27                                       CASILY
                41                                     Dreamingtrue
                96                                        Jinjin2
                24                                        Bulges
                19                                       BENBW
               212                                TaiKangWuZi US Shop
               134                                   luermeshoppingus
                11                                      assiduousic
               189                                    Sanmubo Trade
   Case: 1:20-cv-04196 Document #: 41 Filed: 09/21/20 Page 2 of 3 PageID #:2363




DATED: September 21, 2020                   Respectfully submitted,

                                            /s/ Keith A. Vogt
                                            Keith A. Vogt (Bar No. 6207971)
                                            Keith Vogt, Ltd.
                                            111 West Jackson Boulevard, Suite 1700
                                            Chicago, Illinois 60604
                                            Telephone: 312-675-6079
                                            E-mail: keith@vogtip.com

                                            ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-04196 Document #: 41 Filed: 09/21/20 Page 3 of 3 PageID #:2364




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on September 21, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
